 PROB 12C                                                                                Report Date: May 30, 2019
(6/16)

                                        United States District Court                          FILED IN THE
                                                                                          U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                    May 30, 2019
                                        Eastern District of Washington                   SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Amanda Marie Dahlen                      Case Number: 0980 2:18CR00180-RMP-1
 Address of Offender:                              Airway Heights, Washington 99224
 Name of Sentencing Judicial Officer: The Honorable B. Lynn Winmill, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: September 2, 2014
 Original Offense:        Possession with Intent to Distribute Methamphetamine, 21 U.S.C. § 841(a)(1),
                          (b)(1)(A)(viii)
 Original Sentence:       Prison - 60 months                Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     James Goeke                       Date Supervision Commenced: July 28, 2017
 Defense Attorney:        J. Houston Goddard                Date Supervision Expires: July 27, 2022


                                         PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violations previously reported
to the Court on 11/02/2018, 11/14/2018, 03/15/2019, 04/03/2019 and 04/26/2019.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            10          Mandatory Condition # 2: The defendant shall not commit another Federal, state, or local
                        crime.

                        Supporting Evidence: On May 17, 2019, Ms. Dahlen was in direct violation of mandatory
                        condition number 2 by being cited for third degree driving while license suspended (DWLS).

                        On July 28, 2017, Ms. Dahlen was given a copy of her judgement and her conditions of
                        supervision were explained to her. Ms. Dahlen signed her judgment, reflecting she fully
                        understood the conditions.

                        On May 18, 2019, Ms. Dahlen called and emailed the undersigned officer informing of the
                        police interaction. She was driving her friend’s vehicle and was pulled over because the
                        windows were darkly tinted. She was driving with a suspended license and without
                        insurance, and charged with DWLS under case number 9Z0551309. Her next court date is
                        in Spokane Municipal Court May 29, 2019.
Prob12C
Re: Dahlen, Amanda Marie
May 30, 2019
Page 2
The U.S. Probation Office respectfully recommends the Court to incorporate the violation contained in this petition
in future proceedings with the violations previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     05/30/2019
                                                                            s/Joshua D. Schull
                                                                            Joshua D. Schull
                                                                            U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X ]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                            Signature of Judicial Officer
                                                                                   5/30/2019

                                                                            Date
